Citation Nr: 0625693	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for type 2 diabetes mellitus.

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to December 1945, and from November 1957 to May 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that 
inter alia granted service connection for type 2 diabetes 
mellitus and assigned an initial rating of 40 percent 
disabling, effective January 30, 2001, and denied service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.

In March 2003, the appellant filed a Notice of Disagreement 
(NOD) in regard to the 40 percent initial rating assigned for 
his service-connected diabetes mellitus, as well as the 
denial of service connection for diabetic peripheral 
neuropathy of the upper and lower extremities.  

In April 2004 the RO issued a rating decision granting 
secondary service connection for diabetic peripheral 
neuropathy of the bilateral lower extremities, and that issue 
is accordingly no longer before the Board.  The RO 
concurrently issued a Statement of the Case (SOC) in regard 
to the remaining issues of initial rating for diabetes 
mellitus and entitlement to service connection for diabetic 
peripheral neuropathy of the bilateral upper extremities.  
The appellant filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) on these issues in June 2004.

As the evaluation of diabetes mellitus involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In July 2006, a Deputy Vice Chairman of the Board granted the 
motion of the appellant's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  Since the January 30, 2001, effective date of service 
connection for type 2 diabetes mellitus, the appellant has 
required daily insulin (delivered by an insulin pump), 
restricted diet, and restricted recreational and occupational 
activities.  

3.  At no time since the January 30, 2001, effective date of 
service connection for type 2 diabetes mellitus has the 
appellant had episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

4.  There is no medical diagnosis of diabetic neuropathy of 
the upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
service-connected type 2 diabetes mellitus have not been met 
since the January 30, 2001, effective date of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.120, Diagnostic Code 7913 
(2005).
 
2.  The criteria for service connection for peripheral 
neuropathy of the bilateral upper extremities, as secondary 
to service-connected type 2 diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claims in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

The RO sent the appellant a letter in August 2003 informing 
him that to establish entitlement to an increased rating for 
service-connected type 2 diabetes mellitus the evidence must 
show that the disability had become worse.  The letter also 
informed the appellant that to establish entitlement for 
service connection for peripheral neuropathy as secondary to 
service-connected diabetes mellitus, there must be medical 
evidence of a current disability as well as evidence showing 
a connection between the claimed disorder and the service-
connected disability.  The letter also discussed the types of 
evidence needed to support each of those elements.   After 
that letter, the appellant had an opportunity to respond 
before the RO readjudicated the claims, as reflected in the 
SOC of April 2004.  The Board therefore finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claims on appeal, and that 
he has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the RO's VCAA notice letter of 
August 2003 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The August 
2003 letter advised the appellant that the VCAA requires VA 
to obtain relevant records from any Federal agency, and to 
make reasonable efforts to obtain relevant records on the 
appellant's behalf from any non-Federal entity; the letter 
also advised the appellant that it is the claimant's 
responsibility to ensure that VA receives all requested 
records not in the possession of a Federal department or 
agency.  The letter also asked the appellant to identify any 
agency having records and to authorize VA to obtain those 
records.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have expressly been met in this case.

In regard to the fourth Pelegrini content-of-notice 
requirement, the RO did not explicitly advise the appellant 
to "give us all you've got" in regard to the claimed 
disabilities, but the Board finds that the appellant was 
constructively invited to do so.  As noted above, the 
appellant was advised of the evidence needed to support his 
claims, of the evidence already on file, and of his 
responsibility to ensure that any evidence not in the custody 
of a Federal agency is submitted to VA.  The appellant 
thereby received notice to submit all relevant evidence in 
his possession not already of record, which satisfies the 
requirements of Pelegrini.
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
August 2003 notice letter was provided to the appellant after 
the April 2002 rating action on appeal.  However, the Board 
also finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the appellant.  
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  As indicated above, the appellant has 
been notified of what is needed to substantiate his claims, 
and was been afforded ample opportunity to present 
information and/or evidence in support of his claims before 
the RO readjudicated the claim in April 2004.  Neither the 
appellant nor his representative has informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in claims arising out 
of an initial claim for service connection, VA notice must 
include information regarding the effective date assigned; 
this was accomplished in the SOC, which suffices for Dingess.  
In adjudicating this claim for higher initial rating, the 
Board has considered (as the RO considered) all time periods 
since the effective date of service connection, which would, 
by implication, involve a consideration of effective date for 
any higher rating granted.  (The Board notes parenthetically 
that the appellant has not even suggested that the assigned 
effective date of service connection is being challenged.)  
Finally, the Board in this case is denying the claims for 
higher initial rating, so no effective date is being assigned 
and there is no possibility of prejudice under the notice 
requirements of Dingess.  

The Dingess decision also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The first element (veteran status) is not at issue in this 
case, and the RO's letter of August 2003 informed the 
appellant of the second and third elements (existence of a 
disability and connection between the disability and military 
service, or, in this case, between the disability and a 
service-connected disability).  The RO's letter did not 
expressly inform the appellant of the last two elements 
(disability rating and effective date), but because the 
Board's decision herein denies the claim for secondary 
service connection no disability rating or effective date is 
being assigned, and there accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in this case.  The RO has obtained 
the appellant's service medical records and treatment records 
from those VA and non-VA medical providers that the appellant 
identified as having pertinent records.  The appellant has 
been afforded several VA medical examinations in support of 
his claims, and the reports of those examinations are of 
record.   The appellant has been advised of his entitlement 
to a hearing before the RO and/or before the Board in which 
to present evidence in support of his claims, but he has not 
indicated a desire for such a hearing.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II.  Analysis

A.  Initial Evaluation of Service-Connected Type 2 Diabetes 
Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

The rating for the appellant's disability has been assigned 
under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913 (2005).  
The rating criteria for DC 7913 are as follows.  A rating of 
10 percent may be assigned for diabetes that is manageable by 
restricted diet only.  A rating of 20 percent may be assigned 
for diabetes requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A rating of 40 
percent may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 
rating of 60 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A rating of 100 
percent may be assigned for diabetes requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  
In this case, the Board notes that the appellant has 
secondary service connection, separately evaluated, for 
bilateral diabetic retinopathy, narrow angle glaucoma, and 
cataracts (rated as 10 percent disabling), peripheral 
diabetic neuropathy of the left and right lower extremities 
(each rated as 10 percent disabling each), and impotence (not 
compensable, but awarded special monthly compensation for 
loss of a creative organ).  Secondary service connection for 
sleep apnea, hypothyroidism, peripheral neuropathy of the 
bilateral upper extremities, and depression has been 
considered and denied, and those symptoms accordingly cannot 
be considered in rating the severity of the appellant's 
service-connected diabetes mellitus.

Given the nature of the claims for higher ratings, the Board 
has considered the appellant's symptoms from the effective 
date of service connection (January 30, 2001) to the present.  
As noted below, the additional symptoms satisfying the 
criteria for the next higher (60 percent) rating (episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated) are not shown during 
this period.

The appellant received inpatient treatment at Onslow Memorial 
Hospital for diabetic ketoacidosis in May 1995; there is no 
evidence of any inpatient treatment for diabetes thereafter.

Treatment records from East Carolina University (ECU) for the 
period November 1997 to August 2001 generally show that the 
appellant was an insulin-dependent diabetic who was required 
to check his blood sugar three to four times per day; his 
visits to the diabetic care provider appear to have generally 
been on a monthly basis.  The attending physician's 
impression in September 2000 was type 1 diabetes mellitus 
with poor control, but an insulin pump was installed in 
January 2001, and the appellant's condition improved markedly 
thereafter.  The attending physician's impression in July 
2001 was fair-to-good glucose control, good blood pressure 
control, good cholesterol control, and hypoglycemia 
unawareness with reasonable glucose control.        

The appellant's physician Dr. M.A.P. stated in a July 2001 
letter to VA that the appellant's diabetes mellitus required 
insulin or oral hypoglycemic agent, restricted diet and 
regulation of activities, with episodes of ketoacidodsis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider.  
The Board notes that these are the rating criteria for a 60 
percent rating under DC 7913.  Dr. M.A.P. also reported 
neurological complications (unspecified) but not visual, 
cardiovascular, or renal complications.

The appellant had a VA-contracted medical examination in 
October 2001 during which he complained of current 
restriction of activity, restricted diet, and tingling and 
numbness in hands and feet.  The appellant reported that 
prior to emplacement of his insulin pump he had experienced 
hypoglycemic episodes every two to three weeks and had 
required hospitalization every month or so, but that he was 
doing very well after emplacement of the insulin pump.  The 
examiner conducted a thorough examination of the appellant 
and noted his observations in detail.  The examiner stated 
that the appellant currently had type 2 diabetes mellitus 
that caused moderate-to-severe affects on the appellant's 
activities of daily living and moderate affects on his 
ability to perform employment functions.

The appellant had another VA-contracted medical examination 
in February 2004, during which he stated that during the 
course of his diabetes mellitus since 1980 he had experience 
ketoacidosis on two to three occasions and hypoglycemia on 
fifty occasions, but that he had not been hospitalized for 
any of these.  The appellant stated that he visited his 
physician twice per month, and complained of current 
progressive loss of strength, intermittent tingling and 
numbness in the arms and feet, abnormal sensation in the 
upper and lower extremities, and itching of the skin.  The 
appellant denied urinary symptoms or symptoms or the kidneys 
or arteries.  The examiner diagnosed type 2 diabetes mellitus 
but found no related secondary conditions other than erectile 
dysfunction and early diabetic peripheral neuropathy of the 
lower extremities.  The examiner specifically found no 
problems with the eyes, heart, skin, arteries, kidneys, or 
blood pressure.  The examiner was unable to quantify the 
appellant's daily insulin dosage, and stated that he saw no 
need for restriction of activities.  The examiner also stated 
that the appellant had not experienced episodes of 
ketoacidosis or hypoglycemic reactions, or more-frequent-
than-normal visits to the diabetic care provider.       

Based on the evidence above, the Board finds that objective 
evidence since January 30, 2001, does not show episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The evidence, including 
the appellant's remarks to the two VA examiners and the note 
by Dr. M.A.P., shows that the appellant may well have had the 
requisite episodes of ketoacidosis or hypoglycemic reactions 
prior to receiving his insulin pump in January 2001, but that 
was prior to the effective date of service connection.  There 
is simply no evidence of any hospitalizations at all since 
the effective date of service connection (which coincides 
with the installation of the appellant's insulin pump), or 
evidence of twice-monthly visits to a diabetic care provider 
since then.  The criteria for the higher rating also require 
diabetic complications that would not be compensable if 
separately evaluated, and there is simply no evidence of any 
such complications at any time since January 30, 2001. 

In addition to the medical evidence cited above, the Board 
has also considered the appellant's account of his symptoms.  
In his substantive appeal, received in June 2004, the 
appellant stated that Emergency Medical Services came to his 
home on two occasions due to extremely low blood sugar, and 
that even with the insulin pump his sugar readings fluctuate 
widely.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even giving full credence to the appellant's 
statements, there is no indication that the specific criteria 
for the higher rating (episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated) have been met.  

For all the foregoing reasons, the Board finds the claim for 
an initial rating for type 2 diabetes mellitus in excess of 
40 percent from January 30, 2001, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Service Connection for Diabetic Neuropathy of the Upper 
Extremities

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). 

In this case, the appellant asserts that he has peripheral 
neuropathy of the upper extremities, and that this peripheral 
neuropathy is secondary to his service-connected type 2 
diabetes mellitus.  To prevail on the issue of secondary 
service causation, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  The 
record shows that the appellant has service connection for 
type 2 diabetes mellitus, but, as noted below, there is no 
medical evidence that the appellant actually has diabetic 
neuropathy of the upper extremities. 

The appellant had a VA-contracted medical examination in 
October 2001 during which he complained of current tingling 
and numbness in hands and feet; however, neurological 
examination was normal in regard to reflexes (symmetrical and 
normal in the upper and lower extremities bilaterally), 
sensation (normal to pinprick and touch in the upper and 
lower extremities bilaterally), and motor strength (within 
normal limits in the upper and lower extremities 
bilaterally).  The examiner stated that there were no 
pathological findings on examination to render a diagnosis of 
peripheral neuropathy.

The appellant had another VA-contracted medical examination 
in February 2004, during which he complained of itching and 
twitching of the extremities, tingling and numbness, 
weakness, occasional loss of all sensation, and abnormal 
sensations (feeling of itching or crawling beneath the skin).  
On examination, there was a slight decrease in pinprick 
sensation from mid-calf to toes in both lower extremities; 
otherwise, sensory, reflexes, and motor strength/power in the 
upper and lower extremities were unremarkable.  The examiner 
stated that the appellant had early diabetic peripheral 
neuropathy of the lower extremities.

Since there is no medical evidence that the appellant has 
peripheral neuropathy of the upper extremities, it follows 
that there is no medical evidence of nexus between the 
claimed neuropathy and his service-connected diabetes 
mellitus.  Therefore, the appellant's claim must fail.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of competent evidence 
of a claimed disability there can be no valid claim for 
service connection on any basis.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer, 3 Vet. App. at 
225 (1992).  In the instant case, secondary service 
connection for diabetic neuropathy of the upper extremities 
must be denied because the first essential criterion for a 
grant of service connection on any basis-competent evidence 
of the claimed disability-has not been met.
 
The Board notes that the appellant's substantive appeal, 
received in June 2004, asserts that he takes medication for 
constant deep nerve itching and twitching, thus showing that 
he has the claimed peripheral neuropathy.  As noted above, a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  See Heuer, 7 Vet. App. at 384; 
Falzone, 8 Vet. App. at 403,  Caldwell, 1 Vet. at 466.  
However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the appellant has been competently diagnosed with early 
diabetic peripheral neuropathy of the lower extremities, and 
has been granted secondary service connection, but there is 
no competent medical diagnosis of diabetic neuropathy of the 
upper extremities, so secondary service connection cannot be 
granted.



In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
 

ORDER

An initial rating in excess of 40 percent for type 2 diabetes 
mellitus from January 30, 2001, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, claimed as secondary to service-connected 
type 2 diabetes mellitus, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


